            Case 4:19-cr-00774-DC Document 35 Filed 06/11/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      PECOS DIVISION


UNITED STATES OF AMERICA,                               §
                                                        §
v.                                                      §                  P:19-CR-00774-DC
                                                        §
(1) THOMAS ALAN ARTHUR,                                 §
             Defendant.                                 §

                         ORDER AFFIRMING MAGISTRATE JUDGE’S
                         ORDER DENYING MOTION FOR DISCOVERY

        BEFORE THE COURT is Defendant Thomas Alan Arthur’s Objection to the Magistrate

Judge’s Ruling on Motion for Discovery (Appeal) filed on April 29, 2020. (Doc. 32). After due

consideration, the Court AFFIRMS the Order Denying Motion for Discovery. (Doc. 33).

        Defendant filed a Motion for Discovery on April 7, 2020, requesting that he be permitted

to copy the drawings and stories that form the basis of his prosecution.1 (Doc. 27). Defendant

also requested that the materials be made available in Austin, Texas, where his expert witness is

located. Id. The Government filed a response opposing the motion on April 22, 2020, citing 18

U.S.C. § 3509 as a reason for denying Defendant’s request to copy the material. (Doc. 29).

Further, the Government opposed making the material available in Austin, Texas as the material

is being held in Alpine, Texas. Id. Defendant filed a reply on the same day. Id.

        On April 23, 2020, United States Magistrate Judge David B. Fannin held a hearing on the

Motion for Discovery. (Doc. 31). The Magistrate Judge ruled from the bench, denying



1. The Indictment charges Defendant with knowingly producing, distributing, receiving, and possessing with intent
to distribute, a visual depiction of any kind, including a drawing that depicts a minor engaging in sexually explicit
conduct and is obscene, to-wit: a drawing of a prepubescent female engaged in the lascivious exhibition of the
genitals or pubic area, using an interactive computer service for carriage in interstate and foreign commerce of
obscene matter, to-wit: obscene story 1, 2, 3, 4, and 5, and engaging in the business of selling and transferring
obscene matter, and knowingly receiving and possessing with intent to distribute obscene stories and drawings of
minors engaging in sexually explicit conduct, which was shipped and transported in interstate and foreign
commerce. (Doc. 5).
          Case 4:19-cr-00774-DC Document 35 Filed 06/11/20 Page 2 of 4




Defendant’s Motion for Discovery and ordering the Government to make the material available

at the Federal Bureau of Investigation (FBI) office in Midland, Texas. Id. The Magistrate Judge

subsequently issued an order memorializing his oral decision. (Doc. 33). On April 29, 2020,

Defendant filed the instant Appeal to the Magistrate Judge’s order. (Doc. 32).

       Defendant asks the Court to modify the Magistrate Judge’s ruling and instead order the

Government to make the material available at the FBI office in Austin, Texas, and to allow

defense counsel to make copies of the material. (Doc. 32 at 2).

       Non-dispositive matters decided by a magistrate judge and appealed to the district court

are reviewed for clear error. See Fed. R. Civ. P. 72. Federal Rule of Civil Procedure 72(a), in

relevant part, provides, “The district judge in the case must consider timely objections and

modify or set aside any part of the [Magistrate Judge’s] order that is clearly erroneous or

contrary to law.” A party must appeal an order of a Magistrate Judge within 14 days. Id.

       Under Federal Rule of Criminal Procedure 16,

               Upon a defendant’s request, the government must permit the
               defendant to inspect and to copy or photograph books, papers,
               documents, data, photographs, tangible objects, buildings or
               places, or copies or portions of any of these items, if the item is
               within the government’s possession, custody, or control and:

                      (i) the item is material to preparing the defense;

                      (ii) the government intends to use the item in its case-in-
                      chief at trial; or

                      (iii) the item was obtained from or belongs to the
               defendant.

Fed. R. Crim. P. 16. However, the Government need not allow a defendant in a criminal

proceeding to “copy, photograph, duplicate, or otherwise reproduce any property or material that




                                                2
          Case 4:19-cr-00774-DC Document 35 Filed 06/11/20 Page 3 of 4




constitutes child pornography” as defined by 18 U.S.C. § 2256. See 18 U.S.C. § 3509(m)(2).

Section 2256 defines child pornography as

               any visual depiction, including any photograph, film, video,
               picture, or computer or computer-generated image or picture,
               whether made or produced by electronic, mechanical, or other
               means, of sexually explicit conduct, where—

               (A) the production of such visual depiction involves the use of a
               minor engaging in sexually explicit conduct;

               (B) such visual depiction is a digital image, computer image, or
               computer-generated image that is, or is indistinguishable from, that
               of a minor engaging in sexually explicit conduct; or

               (C) such visual depiction has been created, adapted, or modified to
               appear that an identifiable minor is engaging in sexually explicit
               conduct.

18 U.S.C. § 2256.

       The material in question includes “a drawing that depicts a minor engaging in sexually

explicit conduct [], to-wit: a drawing of a prepubescent female engaged in the lascivious

exhibition of the genitals or pubic area” and obscene stories. (Doc. 5). At the hearing held by the

Magistrate Judge, the Government argued some of the material produced by Defendant depicts

real individuals or is based on events that took place in real life. Defendant countered that

whether the drawings and stories in question are based on a real person is not known.

       The Court finds the Magistrate Judge’s determination that the material cannot be copied

under Section 3509(m)(2) is not clearly erroneous or contrary to law. Arguably, the drawings are

pictures, produced by “other means,” of sexually explicit conduct under Section 2256(8).

Further, the parties are unsure whether the production of such drawings involved the use of a

minor engaging in sexually explicit conduct. Thus, out of an abundance of caution, the Court

agrees that the material in question should not be reproduced by any means.



                                                3
          Case 4:19-cr-00774-DC Document 35 Filed 06/11/20 Page 4 of 4




       Finally, the Court affirms the Magistrate Judge’s compromise in ordering the

Government to make the material available at the FBI office in Midland, Texas. The Court

acknowledges that Defendant would be burdened by having the material available only in

Alpine, Texas, and that the Government would similarly be burdened by having to make the

material available in Austin, Texas. Thus, making the material available in Midland, Texas,

although burdensome to both parties, is not unreasonable.

       Based on the foregoing, the Court AFFIRMS the Magistrate Judge’s Order Denying

Motion for Discovery. (Doc. 33).

       It is so ORDERED.

       SIGNED this 11th day of June, 2020.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE




                                               4
